        Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 USDC
                                                              PageSDNY
                                                                   1 of 13
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                               10/9/2019
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
STRIKE 3 HOLDINGS, LLC,                                        :
                                                               :   MEMORANDUM ORDER
                                    Plaintiff,                 :
                                                               :   19-CV-5818 (AT) (JLC)
                           -v.-                                :
                                                               :
JOHN DOE, subscriber assigned IP address :
71.190.236.109,                                                :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x

JAMES L. COTT, United States Magistrate Judge.

        In this copyright infringement case, plaintiff Strike 3 Holdings, LLC moves ex

parte for leave to serve a third-party subpoena on the internet service provider of

defendant John Doe, pursuant to Rule 26(d)(1) of the Federal Rules of Civil

Procedure. Plaintiff seeks discovery prior to a Rule 26(f) conference in order to

ascertain defendant’s identity. For the reasons set forth below, plaintiff’s motion is

granted.

                                         I.       BACKGROUND

        Strike 3 is the copyright owner of certain “adult motion pictures.” Complaint

(“Comp.”) ¶ 2, Dkt. No. 1. It contends that defendant, through the BitTorrent file

distribution network, illegally downloaded and distributed its copyrighted motion

pictures. Id. ¶ 23. On June 20, 2019, Strike 3 filed a complaint against defendant,

and, on June 21, 2019, this case was referred to me for general pre-trial supervision.

Dkt. No. 6.

                                                         1
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 2 of 13



      Strike 3 has identified defendant only through his (or her) IP address. Id.

¶¶ 12, 24–26. Therefore, on August 23, 2019, it moved for leave to serve a subpoena

on Verizon Fios (Dkt. No. 9), defendant’s internet service provider (“ISP”), which “is

the only party with the information necessary to identify [d]efendant by correlating

the IP address with John Doe’s identity.” Memorandum of Law (“Memo”) at 1, Dkt.

No. 10.

                                 II.   DISCUSSION

A.    Legal Standard

      Under Rule 26(d)(1), a party “may not seek discovery from any source before

the parties have conferred as required by Rule 26(f), except . . . by court order.”

Courts in such circumstances “apply a ‘flexible standard of reasonableness and good

cause.’” Strike 3 Holdings, LLC v. Doe, No. 18-CV-12167 (AJN), 2019 WL 340712,

at *2 (S.D.N.Y. Jan. 24, 2019) (quoting Digital Sin, Inc. v. John Does 1-176, 279

F.R.D. 239, 241 (S.D.N.Y. 2012)). The “principal factors” that courts consider when

deciding whether expedited discovery is appropriate include: “(1) the plaintiff’s

ability to make out a prima facie showing of infringement, (2) the specificity of the

discovery request, (3) the absence of alternative means to obtaining the information

sought in the subpoena, (4) the need for the information sought in order to advance

the claim, and (5) the [d]efendant’s expectation of privacy.” Id. (quoting Arista

Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010)).

      Strike 3 has brought thousands of cases exactly like this one in courts around

the country over the last few years. In the Southern District of New York alone, by

                                           2
       Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 3 of 13



the Court’s count, Strike 3 is a plaintiff in 327 cases as of the date of this

Memorandum Order. In the vast majority of them, courts (including this one) have

granted motions just like the pending one. I granted a similar motion in March of

this year. See Strike 3 Holdings, LLC v. Doe, No. 19-CV-1651 (AT) (JLC), 2019 WL

1211864 (S.D.N.Y. Mar. 15, 2019).

       One court in this Circuit, however, recently denied such a motion and in

doing so, questioned the utility of the factors articulated in Arista:

       While the Arista factors are relevant, their utility is limited for two
       reasons. First, Arista itself acknowledged that the factors it quoted
       from an earlier decision were the “principal” ones, but not the only
       ones a court should consider in resolving a Rule 45 motion to quash.
       Second, and more fundamentally, the procedural posture of Arista
       differs from that of these cases in an important respect: in Arista the
       court considered only whether a subpoena that the plaintiff had
       already properly issued under Rule 26 (after securing judicial leave to
       conduct expedited discovery) should be quashed as unduly burdensome
       under Rule 45. In making that decision, the circuit court had no
       occasion to review the propriety of the decision that the plaintiff had
       made the threshold showing of good cause to engage in expedited
       discovery; it considered only whether the plaintiff, in issuing the
       subpoena, had adhered to the standards of Rule 45. The two inquiries
       are qualitatively different. If my friend borrows my car, the standard I
       will apply in deciding whether to impose conditions on its use (i.e., is it
       unduly burdensome to make him pay for gas, to forbid passengers, or
       to require that he stop at a particular location?) will be wholly different
       from my analysis in deciding whether to let him get behind the wheel
       in the first place (i.e., is there good cause to believe he genuinely needs
       the car and can be trusted to drive it safely and return it promptly?).


Strike 3 Holdings, LLC v. Doe, 331 F.R.D. 14, 17 (E.D.N.Y. 2019) (citation

omitted). 1


1In granting leave to file the instant motion, the Court directed Strike 3 to address
this decision as well as the decision of the District of the District of Columbia, Strike
                                            3
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 4 of 13



      Regardless of whether Arista should not be controlling by virtue of its

procedural posture, the Court is not persuaded that the “utility [of the Arista

factors] is limited.” Id. Inquiries under Rule 26 and Rule 45 are different, but not

wholly so: the same considerations are relevant in both situations. I will thus

continue to rely on Arista for guidance unless and until the Second Circuit signals

otherwise.

      In addition, I am unpersuaded by the other concerns raised by the Eastern

District court in determining whether good cause exists to grant an ex parte motion

for expedited discovery. First, it is true that “[a]llowing expedited discovery in

these circumstances creates a risk that Strike 3 will be in a position to effectively

coerce the identified subscribers into paying thousands of dollars to settle claims

that may or may not have merit.” Id. at 18. “But Strike 3 should not be prevented

from protecting its copyrighted material from infringement solely because it is

possible to view its past litigation practices as problematic, particularly where there

is no evidence suggesting that Strike 3 has acted in bad faith in any case in this

district.” Strike 3 Holdings, LLC v. Doe, No. 19-CV-1152 (MPS), 2019 WL 3859514,

at *2 (D. Conn. Aug. 16, 2019) (emphasis in original).

      The Eastern District court was also troubled by “the risk that [Strike 3] will

use the leverage it [] gains [from expedited discovery] against a mix of liable and

innocent actors to discriminate against them on grounds other than those related to


3 Holdings, LLC v. John Doe, 351 F. Supp. 3d 160 (D.D.C. 2018), both of which
denied Strike 3’s requests to serve expedited subpoenas on ISPs seeking
identification of John Does. Dkt. No. 8.
                                          4
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 5 of 13



the merits of the claims.” Strike 3 Holdings, 331 F.R.D. at 18–19. But this concern

is speculative, and the Court is not aware of evidence in other cases to suggest that

such discrimination has in fact taken place. Moreover, Strike 3 is not selecting

defendants from a random pool of internet users but rather is pursuing IP

addresses that have been linked to the alleged infringement. See Declaration of

Tobias Fieser dated June 13, 2019, ¶ 7, Dkt. No. 10-2. Strike 3, as the master of its

complaint, is free to decide which wrongdoers to sue. See Lincoln Prop. Co. v.

Roche, 546 U.S. 81, 91 (2005) (“In general, the plaintiff is the master of the

complaint and has the option of naming only those parties the plaintiff chooses to

sue, subject only to the rules of joinder [of] necessary parties.”) (quoting 16 J. Moore

et al., Moore’s Federal Practice § 107.14[2][c] at 107–67 (3d ed. 2005)); see also

Strike 3 Holdings, LLC v. Doe, No. 18-CV-1490 (EAW), 2019 WL 1529339, at *4

(W.D.N.Y. April 8, 2018) (“While the vast majority of Plaintiff’s lawsuits do appear

to end in voluntary dismissal after Plaintiff receives the Court’s permission to serve

a third-party subpoena on a defendant’s ISP and before service, Plaintiff has an

absolute right at that stage of the litigation to determine whether or not to proceed

with its lawsuit.”) (internal citations omitted).

      In addition, the Eastern District court raised an issue about “the fact that in

more than a third of the resolved cases (50 out of 143), Strike 3 could not satisfy

itself that the named defendant was actually the alleged infringer . . . .” Strike 3

Holdings, 331 F.R.D. at 19. However, any assessment of plaintiff’s method for

identifying copyright infringers would be premature at this stage of the case. “Such

                                            5
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 6 of 13



an argument addresses [d]efendant’s ultimate liability, not the appropriateness of

the subpoena, and is therefore not applicable when deciding a motion to quash [or a

motion to serve a pre-discovery subpoena].” Strike 3 Holdings, 2019 WL 1529339,

at *4 (citations omitted). Indeed, “it is not so ‘clear that discovery would not

uncover the identity’ of the purported infringer [such] that Strike 3’s subpoena

should be disallowed as futile.” Strike 3 Holdings, LLC v. Doe, No. 19-CV-723

(JCS), 2019 WL 2996428, at *3 (N.D. Cal. July 9, 2019).

      Finally, in rejecting Strike 3’s argument that it would be unable to enforce its

copyrights without the expedited discovery, the Eastern District court suggested

that such a dilemma was a congressional problem, not one for the courts. See Strike

3 Holdings, 331 F.R.D. at 20 (“The enforcement problem that peer-to-peer file

sharing technology creates for copyright owners is one that Congress could choose to

remedy at any time . . . .”). Certainly, “[t]he fact that Congress has not acted does

not mean that courts should take it upon themselves to provide more effective

enforcement mechanisms to potential plaintiffs.” Id. But it also does not mean that

courts should cut off potential plaintiffs from those enforcement mechanisms that

currently exist.

      For these reasons, while respecting the concerns raised therein, I decline to

follow the Eastern District decision. Rather, I will continue to apply the standard

articulated in Arista, which has been consistently followed by courts (both within

and outside this circuit) in determining whether to grant similar motions for

expedited discovery.

                                           6
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 7 of 13



B.    Analysis

      In this case, all of the “principal factors” weigh in favor of granting Strike 3’s

motion. First, Strike 3 has made out a prima facie showing of infringement. “To

prove a claim of copyright infringement, a plaintiff must show (1) ownership of a

valid copyright and (2) copying of constituent elements of the work that are

original.” Urbont v. Sony Music Entertainment, 831 F.3d 80, 88 (2d Cir. 2016). In

its complaint, Strike 3 adequately describes its original, copyrighted works and

provides a detailed analysis of how defendant copied those works along with the

exact date and time of the alleged infringement. Comp. ¶¶ 24–29, 31–37; see also

Ex. A, Dkt. No. 1-1.

      Second, Strike 3 has limited its scope of discovery to the name and address of

defendant, which previous courts in similar cases involving the same plaintiff have

found “is a limited and highly specific set of facts.” Strike 3 Holdings, LLC v. Doe,

No. 18-CV-5586 (LAK) (KNF), 2018 WL 5818100, at *1 (S.D.N.Y. Oct. 15, 2018).

The Court is mindful that the court in the District of the District of Columbia

recently concluded that the “geolocation technology” that Strike 3 uses to identify

alleged infringers’ IP addresses is too imprecise to identify the particular individual

who downloaded or distributed the content in question. See Strike 3 Holdings, 351

F. Supp. 3d at 162. 2 As a result, that court concluded that “Strike 3’s request lacks


2 This case is currently on appeal, and the Court is unaware of any court that has
followed its reasoning to deny a motion for early discovery. Several other courts
have considered the case, and most have declined to follow it. See, e.g., Strike 3
Holdings, 2019 WL 3859514, at *2; Strike 3 Holdings, LLC, 2019 WL 2996428, at
*2; Strike 3 Holdings, 2019 WL 1529339, at *3; Strike 3 Holdings, LLC v. Doe
                                           7
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 8 of 13



the type of specificity the Second Circuit’s test requires: that the request will

identify a copyright infringer who can be sued.” Id. at 164. However, “[m]ore

specific information about [d]efendant, other than the requested identifying

information, is not necessary at this stage of the litigation.” Strike 3 Holdings, 2019

WL 1529339, at *3. “[T]he subpoenaed information is only needed to advance

Plaintiff to the service of process stage, and is sufficiently specific to accomplish that

end.” Id. (emphasis in original).

       Third, Strike 3 has contended that a third-party subpoena is the only method

by which it can ascertain defendant’s identity. Memo at 8–9. It notes that

“BitTorrent software is ‘largely anonymous’ except insofar as it requires a user to

broadcast the user’s IP address.” Id. (quoting John Wiley & Sons, Inc. v. Doe Nos. 1-

30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012)). It further maintains that “[t]he only

entity that can correlate the IP address to its subscriber and identify [d]efendant as

the person assigned the IP address is defendant’s ISP.” Mem. at 8. Strike 3 has

thus established that it can only obtain defendant’s information through a subpoena

of his (or her) ISP.

       Fourth, Strike 3 has adequately argued that without the requested subpoena,

it will be unable to serve defendant and thus unable to pursue further litigation.

Strike 3 also maintains that expedited discovery is necessary as some ISP records

may be stored only briefly before being purged. Memo at 2, n. 3.



Subscriber Assigned IP Address 68.82.141.39, 370 F. Supp. 3d 478, 481 (E.D. Pa.
2019).
                                        8
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 9 of 13



      Finally, while identification as a defendant in a case such as this one, which

involves the viewing and dissemination of adult movies, may cause embarrassment,

“ISP subscribers have a minimal expectation of privacy in the sharing of

copyrighted material.” Malibu Media, LLC v. John Does 1-11, No. 12-CV-3810 (ER),

2013 WL 3732839, at *6 (S.D.N.Y. July 16, 2013) (citing Arista, 604 F.3d at 118).

Although “a protective order [which] could allow defendant to anonymously

challenge the subpoena[. . . ] hardly seem[ed] fair” to the court in the District of

Columbia, Strike 3 Holdings, 351 F. Supp. 3d at 165, I am of the view that it is the

only way to fairly balance Strike 3’s need for discovery against the potentially non-

infringing defendant’s right to anonymity.

                                III.   CONCLUSION

      For the foregoing reasons, plaintiff’s motion is granted. Consistent with the

practice in this District, the Court will also issue a protective order in connection

with the subpoena, “in light of the substantial risk for false positive identifications

that could result in ‘annoyance, embarrassment, oppression, or undue burden or

expense.’” Strike 3 Holdings, 2019 WL 340712, at *3 (quoting Rule 26(c)(1)).

      Accordingly, IT IS HEREBY ORDERED that:

      1) Strike 3 may serve a Rule 45 subpoena immediately on Verizon, the ISP

identified in its motion, to obtain the name and current and/or permanent address

of the John Doe subscriber associated with the IP address 71.190.236.109. Strike 3

shall not request any additional information, including, but not limited to, email



                                            9
     Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 10 of 13



address or telephone number. Strike 3 shall include a copy of this Memorandum

Order with the subpoena along with the attached “Notice to Defendant”; 3

      2) Verizon will have 60 days from the date of service of the subpoena to serve

John Doe with a copy of the subpoena, a copy of this Memorandum Order, and a

copy of the “Notice to Defendant.” Verizon may serve John Doe using any

reasonable means, including written notice sent to his (or her) last known address,

transmitted either by first-class mail or via overnight service;

      3) John Doe shall have 60 days from the date of service of the subpoena to

file any motions with this Court contesting the subpoena (including a motion to

quash or modify the subpoena), as well as any request to litigate the subpoena

anonymously. If he (or she) decides to contest the subpoena, he (or she) shall at the

same time notify Verizon so that it is on notice not to release any of John Doe’s

contact information to Strike 3 until the Court rules on any such motions;

      4) Verizon shall not turn over John Doe’s identifying information to Strike 3

before the expiration of this 60-day period or before the date the Court rules on any

motions, whichever is later. Verizon shall preserve any subpoenaed information

pending the resolution of any motion to quash that is filed timely;

      5) If neither John Doe nor Verizon contests the subpoena within the 60-day

period, Verizon shall have 10 days to produce the information responsive to the

subpoena to Strike 3; and


3The Court has adopted the “Notice to Defendant” used in Strike 3 Holdings, 2019
WL 340712, at *4–5, as it provides clear and concise instructions to Verizon and the
John Doe defendant in a case with the same underlying facts.
                                         10
      Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 11 of 13



      6) Any information disclosed to Strike 3 in response to the subpoena may be

used by Strike 3 solely to protect its rights as set forth in its complaint.

      The Clerk is respectfully directed to close Docket Number 9 and mark it as

granted.

      SO ORDERED.

Dated: October 9, 2019
       New York, New York




                                           11
     Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 12 of 13



                           NOTICE TO DEFENDANT

1.    You are a defendant in Strike 3 Holdings, LLC. v. John Doe, subscriber
      assigned IP address 71.190.236.109, 19-CV-5818 (AT) (JLC), a case now
      pending before the Honorable Analisa Torres, United States District Judge
      for the Southern District of New York, and the Honorable James L. Cott,
      United States Magistrate Judge for the Southern District of New York.

2.    Attached is Judge Cott’s Order dated October 9, 2019, which sets forth
      certain deadlines and procedures related to this case.

3.    You may hire a lawyer to represent you in this case or you may proceed pro
      se (that is, you may represent yourself without the assistance of a lawyer). If
      you choose to proceed pro se, all communications with the Court should be
      through the Pro Se Office of the United States District Court for the
      Southern District of New York. The Pro Se Office is located in Room 230 of
      the United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and
      may be reached at (212) 805-0175.

4.    The plaintiff in this case has filed a lawsuit claiming that you have illegally
      downloaded and/or distributed movies on your computer.

5.    The plaintiff may not know your actual name or address, but it does know
      the Internet Protocol address (“IP address”) of the computer associated with
      the alleged downloading and/or distributing.

6.    The plaintiff has filed a subpoena requesting your identity and contact
      information from your Internet Service Provider (“ISP”).

7.    If you do not want your ISP to provide this information to the plaintiff and
      you believe there is a legal basis for the ISP to withhold the information, you
      may file a motion to “quash” or “modify” the subpoena. This must be done
      within 60 days of the date that you receive notice from your ISP that you are
      a defendant in this case. If you choose to proceed pro se, your motion to
      quash or modify the subpoena should be mailed to the Pro Se Office, as
      described in paragraph 3. You should also inform your ISP that you intend
      to contest the subpoena so that it does not release your information to the
      plaintiff.

8.    If you move to quash the subpoena or otherwise move to prevent your name
      from being turned over to the plaintiff, you may proceed anonymously at this
      time. Nevertheless, if you are representing yourself, you will have to
      complete an information card that you can obtain from the Pro Se Office of
      the Court. This information is solely for use by the Court and the Court will
                                        12
     Case 1:19-cv-05818-AT-JLC Document 13 Filed 10/09/19 Page 13 of 13



      not provide this information to lawyers for the plaintiff unless and until it
      determines there is no basis to withhold it. The Court must have this
      information so that it may communicate with you regarding the case.

9.    Even if you do not file a motion to quash or modify the subpoena, you may
      still proceed in this case anonymously at this time. This means that the
      Court and the plaintiff will know your identity and contact information, but
      your identity will not be made public unless and until the Court determines
      there is no basis to withhold it.

10. If you want to proceed anonymously without filing a motion to quash or
    modify the subpoena, you (or, if represented, your lawyer) should provide a
    letter stating that you would like to proceed anonymously in your case. If
    you choose to proceed pro se, your letter should be mailed to the Pro Se
    Office, as described in paragraph 3. This must be done within 60 days of the
    date that you receive notice from your ISP that you are a defendant in this
    case. You should identify yourself in your letter by the case in which you are
    a defendant and your IP address. If you submit this letter, then your
    identity and contact information will not be revealed to the public unless and
    until the Court says otherwise.




                                         13
